ORDER

PER CURIAM:
AND NOW, this 22nd day of May, 2000, John R. Lolio, Jr., having been suspended from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated February 8, 2000; the said John R. Lolio, Jr., having waived the issuance of notice and an order under Rule 216(a), Pa.R.D .E., directing him to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor, it is
ORDERED that John R. Lolio, Jr., is suspended from the practice of law in this Commonwealth for a period of three months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.